DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 23 December 2021 has been entered and considered. Rejections and/or objections not reiterated from the previous office action mailed 23 June 2021 are hereby withdrawn. The following rejections and/or objections are either newly applied or are reiterated and are the only rejections and/or objections presently applied to the instant application.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 13-18 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 5 June 2018.
Applicant’s traversal has been fully considered, but is moot in view of the new grounds of rejection. 

Withdrawal of Allowable Subject Matter
The indicated allowability of claim 19 is withdrawn in view of the teachings of WO2013/183774 to Nakano et al. (of record, cited on Applicant’s IDS dated 7/6/13, hereinafter “Nakano”).  Rejections based on the cited reference(s) follow.

Priority
The instant Application is a 371 National Stage application, filed 7/17/2016, which claims priority to PCT/JP2014/077603, filed 10/16/14, which claims priority to Japanese Application JP2014006464, filed 01/17/2014.  A certified copy of Japanese Application JP2014006464, in Japanese, is provided in the instant Application.  Therefore, the earliest possible priority for the instant Application is 01/17/2014.

Claim Rejections - 35 USC § 112, Vague/Indefinite
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5, 8-11 and 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 has been amended to recite in relevant part:
 “A method for producing a ciliary marginal zone stem cell, comprising the following step (i) or (ii):
(i) culturing a cell aggregate comprising a retinal tissue…thereby obtaining a cell aggregate comprising a ciliary marginal zone-like structure induced to differentiate from pluripotent stem cells;
(ii) culturing a cell aggregate comprising a retinal tissue…thereby obtaining a cell aggregate comprising a ciliary marginal zone-like structure induced to differentiate from pluripotent stem cells…”
Claim 1, and by dependency claims 2-5, 8-11 and 21, is rejected as being vague and/or indefinite, since each of steps (i) and (ii) recite culturing a cell aggregate comprising a retinal tissue to thereby obtain a structure induced to differentiate from pluripotent stem cells. Claim 1 does not have any prior-recited requirement a pluripotent stem cell of any kind. Rather, the rejected claims recite merely taking “retinal tissue” and subjecting it a cell culture regime to obtain a ciliary marginal zone-like structure. There is no evidence of record demonstrating that retinal tissue inherently or necessarily comprises pluripotent stem cells. Thus it is not clear how the ciliary marginal zone-like structure may be induced to differentiate from pluripotent stem cells, when there is no manipulative requirement for the input cell (or recited retinal tissue) to comprise a pluripotent stem cell. The claims are indefinite therefore.

Claim 1, and by dependency claims 2-5, 8-11, 21 and 22, is objected as being vague and/or indefinite. Claim 1, step (1), substeps (b) and (c) each recite “the cell aggregate”. Claim 1, step (2), substeps (b) and (c) recite the same. The recitation of “the cell aggregate” at these locations is indefinite, since claim 1 recites multiple “cell aggregates”, rendering unclear which provides the antecedent basis for this phrase. For example, claim 1, steps (i) and (ii) each begin with “culturing a cell aggregate comprising a retinal tissue”. Later in these steps, there is recited “a cell aggregate comprising a ciliary marginal zone-like structure”. Accordingly, it is indefinite which cell aggregate is being referred to.

Claims 1 and 19, and by dependency claims 2-5, 8-11, 21 and 22, is rejected as being vague and/or indefinite, since the “and” separating steps (1) and (2) of claim 1 conflicts with the either/or/both requirement of the performance of these steps. Changing “and” to “and/or” would be remedial.

Claim Rejections - 35 USC § 112, Failure to Further Limit
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 5 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. 
Claim 5 recites (in relevant part) the method of claim 1, “wherein…the dispersed cells in step (1) are cells obtained by dispersing cells collected in the step (2).”  
In claim 5, the source of the “dispersed cells” used in the quoted step above deviates improperly from the source of the dispersed cells recited in the method of claim 1 from which claim 5 depends. Specifically, claim 5 requires performing step (2) followed by step (1), wherein the cells of step (1) are obtained by dispersing the cells collected in step (2). However, step 1 specifically requires using cells that result from performing steps (i) or (ii). The cells resulting from performing step (2) do not result in the cells that are obtained by performing steps (i) or (ii) since the cells resulting from performing step (2) result in “a cell population comprising a ciliary marginal zone stem cell”, whereas the cells that are obtained by performing steps (i) or (ii) result in “a cell aggregate comprising a ciliary marginal zone-like structure”. There is no evidence of record to suggest that these are the same cell populations. Accordingly, the steps of claim 5 do not limit the method of claim 1, since claim 5 requires that the input cells of step (1) are different from the input cells required by the method of claim 1.

Claim 10 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. 
Claim 10 requires that the method of claim 1 results in a retinosphere that is nonpigmented. However, claim 1 recites making a retinosphere that is “free of pigment deposition”, and which is nonlimiting with regard to claim 1 therefore.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 8-11 and 19 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Nakano et al. (“Nakano”; of record, cited on Applicant’s IDS dated 6 July 2013). This is a new rejection.
The earliest possible priority for the instant Application is 17 January 2014. The publication date for WO2013/183774 to Nakano is 12 December 2013.  The disclosure of WO2013/183774 to Nakano is in Japanese. US Patent Application Publication 2015/0132787, also of record, which is the 371 Application of the Nakano reference, and is in English. It is this English translation that is relied upon for specific reference to portions of the disclosure cited as relevant prior art.
The applied reference has a common inventor with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.
The claimed invention embraces a method for producing a ciliary marginal zone stem cell, comprising the following step (i) or (ii):
(i) culturing a cell aggregate comprising a retinal tissue in which Chx10 positive cells are present in a proportion of 20% or more and 100% or less of the tissue in a serum-free medium or serum-containing medium each containing a substance capable of enhancing signal transduction mediated by Wnt and a substance inhibiting the FGF signal pathway for only a period before the appearance of a RPE65 gene-expressing cell or until RPE6S5 positive cells appear in the retinal tissue at a ratio of about 1% or less, followed by culturing the resulting cell aggregate in which a RPE65 gene-expressing cell does not appear or RPE65 positive cells are present in the retinal tissue at a ratio of about 1% or less in a serum-free medium or serum-containing medium each free of a substance capable of enhancing signal transduction mediated by Wnt, thereby obtaining a cell aggregate comprising a ciliary marginal zone-like structure induced to differentiate from pluripotent stem cells;
(ii) culturing a cell aggregate comprising a retinal tissue in which Chx10 positive cells are present in a proportion of 20% or more of the tissue in a serum-free medium or serum- containing medium each containing a substance capable of enhancing signal transduction mediated by Wnt for only a period before the appearance of a RPE65 gene-expressing cell, followed by culturing the resulting cell aggregate in which a RPE65 gene-expressing cell does not appear in a serum-free medium or serum-containing medium each free of a substance capable of enhancing signal transduction mediated by Wnt, thereby obtaining a cell aggregate comprising a ciliary marginal zone-like structure induced to differentiate from pluripotent stem cells;
followed by either the following step (1) or step (2), or both of these steps: 
(1)    a step of floating culturing dispersed cells obtained by dispersing (a) the cell aggregate comprising a ciliary marginal zone-like structure generated in (i) or (ii), (b) a ciliary marginal zone-like structure separated from the cell aggregate, or (c) cells collected from the cell aggregate, thereby obtaining a retinosphere comprising a ciliary marginal zone stem cell, and
(2)    a step of collecting stage specific embryonic antigen-1 positive cells from dispersed cells obtained by dispersing (a) the cell aggregate comprising a ciliary marginal zone-like structure generated in (i) or (ii), (b) a ciliary marginal zone-like structure separated from the cell aggregate, or (c) a retinosphere formed from the cell aggregate or ciliary marginal zone-like structure, thereby obtaining a stage specific embryonic antigen-1 positive cell population comprising a ciliary marginal zone stem cell,
wherein the ciliary marginal zone stem cell is stage specific embryonic antigen-1 positive, Rax gene positive, Chx10 gene positive, Rdh10 gene positive, Otx1 gene positive, Crx gene negative, and β-III tubulin gene negative and non-pigmented,
wherein the pluripotent stem cell is a human pluripotent stem cell, and
wherein the retinal contains 40% or more of Rax positive and stage specific embryonic antigen-1 positive cells and is free of pigment deposition. 
With regard to claim 1, Nakano teaches a method for producing an artificial cell aggregate having a ciliary marginal zone-like structure comprising: (a) preparing a first cell aggregate from a pluripotent stem cell, (b) culturing the cell aggregate to form a retinal tissue comprising at least 20% of cells positive for Chx10, (c) culturing the cell aggregate having the retinal tissue of step (b) in a serum-free medium containing a substance that enhances signal transduction mediated by Wnt for a period before the appearance of RPE65 expressing cells, thereby obtaining a cell aggregate having a retinal tissue with a decreased proportion of Chx10 positive cells that is about 3% or less of the tissue, (d) culturing the cell aggregate having the retinal tissue with the decreased proportion of Chx10 positive cells of step (c) without the substance that enhances signal transduction mediated by Wnt in a serum-free medium containing a serum replacement or a serum-containing medium to induce the formation of a ciliary marginal zone-like structure in the retinal tissue, and (e) obtaining a cell aggregate having the ciliary marginal zone-like structure formed in the retinal tissue, wherein the ciliary marginal zone-like structure comprises Rdh10 positive cells. See claim 1 of Nakano for example. These steps disclosed by Nakano read on at least steps (i) and/or (ii) of claim 1. 
Nakano teaches further subjecting cells of the cell aggregate obtained from the process above (i.e. a cell aggregate comprising a ciliary marginal zone-like structure) to suspension culturing. See examples 6-8 of Nakano. This is considered to read on claim 1, step (1), substeps (a)-(c) as well as claim 1, step (2), substeps (a)-(c). It is noted that “suspension culturing” is considered to necessarily read on both culturing cells as well as dispersing cells as required in claim 1, steps (1) and (2). Nakano is silent as to whether a “retinosphere” or “stage specific embryonic antigen-positive cell population” is obtained following such suspension culturing. However, the wording of claim 1, steps (1) and/or (2) defines the mere act of “floating culturing” and “dispersing” (as in the case of step (1)), or merely “dispersing” (as in step 2) as necessarily resulting in obtaining a retinosphere (as in step (1)), or obtaining a stage specific embryonic antigen-positive cell population (as in step (2)). It is emphasized that “culturing” and/or “dispersing” are the only active steps required to be performed on the cell aggregate comprising a ciliary marginal zone-like structure to obtain either a retinosphere or a stage specific embryonic antigen-positive cell population. Since Nakano teaches each of the claimed manipulative steps as well as the use of compositions that are substantially identical to those recited in claim 1 the intended result of obtaining a retinosphere (as in step (1)), or obtaining a stage specific embryonic antigen-positive cell population (as in step (2)) would naturally follow. Claim 1 is thus anticipated.
Claims 2 and 3 are also anticipated for the same reasons discussed above. It is particularly noted that Nakano teaches steps (i) and/or (ii) as discussed above, followed by dispersing a cell aggregate comprising a ciliary marginal zone-like structure or a ciliary marginal zone-like structure separated from the cell aggregate generated in steps (i) and/or (ii) for the same reasons discussed above.
With regard to claim 8, Nakano teaches at ¶ 104 that the recited "cell aggregate comprising a ciliary marginal zone-like structure" can be further continuously cultured in the presence of a serum and known growth factors including EGF and 1 FGF. With regard to claim 9, Nakano discloses the methodology of culturing the pluripotent cells to form the cell aggregate comprising a ciliary margin zone-like structure utilizes Y27632, which is a ROCK inhibitor when forming the cell aggregates.  With regard to the requirement of both claim 1 in claim 10 for the retinosphere to be nonpigmented, the, teaches at ¶ 103 that the "cell aggregate comprising a ciliary marginal zone-like structure" does not strictly comprise retinal pigment epithelium. Rather, the retinal pigment epithelium is adjacent to the ciliary marginal zone-like structure in the same cell aggregate. With regard to claim 11, Nakano teaches at ¶ 8 that the pluripotent stem cell therein comprise human pluripotent stem cells. 
With regard to claim 19, Nakano teaches subjecting cells of a cell aggregate comprising a ciliary marginal zone-like structure to suspension culturing. See examples 1-8 of Nakano. This is considered to read on claim 19, step (i). As above, it is noted that “suspension culturing” is considered to necessarily read on both culturing cells as well as dispersing cells as required in claim 19, step (i). Nakano is silent as to whether a “retinosphere” or “stage specific embryonic antigen-positive cell population” is obtained following such suspension culturing. However, the wording of claim 1, steps (1) and/or (2) defines the mere act of “floating culturing” and “dispersing” (as in the case of step (1)), or merely “dispersing” (as in step 2) as necessarily resulting in obtaining a retinosphere (as in step (1)), or obtaining a stage specific embryonic antigen-positive cell population (as in step (2)). It is emphasized that “culturing” and/or “dispersing” are the only active steps required to be performed on the cell aggregate comprising a ciliary marginal zone-like structure to obtain either a retinosphere or a stage specific embryonic antigen-positive cell population. Since Nakano teaches each of the claimed manipulative steps as well as the use of compositions that are substantially identical to those recited in claim 19 the intended result of obtaining a retinosphere (as in step (1)), or obtaining a stage specific embryonic antigen-positive cell population (as in step (2)) would naturally follow. It is noted that with regard to claim 19, step (ii), that examples 4 and 5 each teach further culturing the resulting cells in at least retinoic acid, which is a retinoid as required by claim 19. Claim 19 is thus anticipated.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-5, 8-11, 19, and 22 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 10,077,425 in view of Couillard-Despres (“Couillard-Despres”; US Patent Application Publication No. 2007/0107071). 
Patented claim 1 recites a method for formation of a ciliary marginal zone-like structure in a retinal tissue derived from a cell aggregate comprising (a) preparing a cell aggregate from a pluripotent stem cell, (b) culturing the cell aggregate to form a retinal tissue comprising at least 20% of cells positive for Chx 10, (c) culturing the retinal tissue comprising at least 20% of cells positive for Chx10 in a serum-free medium containing a substance that enhances signal transduction mediated by Wnt for a period before the appearance of RPE65 expressing cells, thereby obtaining retinal tissue having a decreased proportion of Chx10 positive cells that is about 3% or less of the tissue, (d) culturing the retinal tissue with the decreased proportion of Chx10 positive cells of step (c) without the substance that enhances signal transduction mediated by Wnt in a serum-free medium containing a serum replacement or a serum-containing medium to induce the formation of a ciliary marginal zone-like structure in the retinal tissue, and (e) obtaining the retinal tissue having the ciliary marginal zone-like structure, wherein the ciliary marginal zone-like structure comprises Rdh10 positive cells.
Patented claim 1 does not recite steps (1) and/or (2), relating to dispersing and/or culturing cell aggregates having a ciliary marginal zone-like structure. However, Couillard-Despres discloses methods of preparing ciliary body stem cells by isolating the ciliary body of mammalian eyes, dispersing the ciliary body structure into dissociated cells, allowing the cells to aggregate in culture to form spheres (i.e. retinospheres), dissociating the  spheres, and allowing the cells to reaggregate, wherein the ciliary body stem cells are comprised in the primary and later aggregates (paragraphs [0325]-[0326]).

    PNG
    media_image1.png
    235
    821
    media_image1.png
    Greyscale






Couillard-Despres does not disclose wherein the initial source of ciliary margin is derived from an in vitro culture of pluripotent stem cells under such conditions as to form a ciliary margin zone-like aggregate wherein the ciliary margin zone-like aggregate is dispersed and/or cultured as required by instant claim 1. However, Claim 1 of Nakano does as discussed above in the rejection for anticipation. Furthermore, one of ordinary skill in the art would have been motivated to derive retinal tissue from pluripotent stem cells (i.e. derive cells of the ciliary margin) to then derive ciliary margin zone stem cells as discussed above, since such stem cells are useful in differentiation processes to derive neural and retinal cells. See ¶ 325 of Couillard-Despres. Couillard-Despres discloses the ciliary margin is isolated from the rest of the eye tissue (paragraph [0325]), and Nakano discloses the aggregate comprising the ciliary margin zone-like structure can be separated into different structures (paragraph [0088]).  Thus, the selection of dispersing either the entire aggregate comprising the ciliary zone-like structure or just the ciliary zone-like structure itself is obvious, the skilled artisan recognizing the in vitro aggregate comprising a ciliary margin zone-like structure of Nakano is an equivalent to an in vivo ciliary margin (Combining prior art elements according to known methods to yield predictable results, MPEP 2143(I)(A)).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to J. Douglas Schultz, PhD whose telephone number is (571)272-0763. The examiner can normally be reached M-F 8-5 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 571-272-8507. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

J. D. SCHULTZ
Primary Examiner
Art Unit 1633



/JAMES D SCHULTZ/            Primary Examiner, Art Unit 1633